     Case 2:18-cv-03105-KJM-DB Document 44 Filed 10/06/20 Page 1 of 3

 1
     PRENTICE|LONG, PC
 2   Margaret E. Long – SBN 227176
     2240 Court Street
 3   Redding, CA 96001
     Telephone: (530) 691-0800
 4   Facsimile: (530) 691-0700
     E-Mail: margaret@prenticelongpc.com
 5
     Attorneys for Defendant COUNTY OF PLUMAS
 6   and GREGORY HAGWOOD and APRIL GOTT

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
      TIFFANY WAGNER, an individual,                  No. 2:18-CV-03105-KJM-DB
12
                        Plaintiff,
13
             v.                                       STIPULATION REGARDING
14                                                    ANTICIPATED DISPOSITIVE MOTION;
      COUNTY OF PLUMAS; BRANDON                       FURTHER SCHEDULING DATES;
15    COMPTON, in his individual and official         PROPOSED ORDER THEREON
      capacities, GREGORY HAGWOOD, in his
16    individual and official capacities; and
      DOES 1 through 20, inclusive,
17
                        These answering
18                      Defendants.

19

20                 This court’s Order filed March 25, 2020 (ECF 37) provides that any dispositive
21   motion shall be calendared to be heard no later than January 25, 2021, and provides for other
22
     subsequent dates keyed to that law and motion cutoff date. The parties have proceeded diligently
23
     in discovery; but, owing to the various logistical constraints imposed by the current COVID
24
     pandemic, as well as the fires that have been visited upon Plumas County, the parties have taken
25

26   more time than contemplated by the Order to complete the discovery necessarily antecedent to

27   filing and opposing such a motion and in proceeding with the subsequent actions. Moreover, the

28   parties agree on a desire to minimize the efforts necessary during the upcoming holiday season to
                                                        1
     Case 2:18-cv-03105-KJM-DB Document 44 Filed 10/06/20 Page 2 of 3

 1   file, oppose, and consider the motions Defendants contemplate.
 2
            Accordingly, IT IS HEREBY STIPULATED by and between the parties to this matter,
 3
     that the following dates in the Scheduling Order are amended:
 4
            Expert Witness Disclosures: from March 12, 2021 to May 12, 2021;
 5
            Rebuttal Expert Witness Disclosures: from March 26, 2021 to May 26, 2021;
 6

 7          Expert Witness Discovery Cutoff: from April 24, 2021 to June 24, 2021; and

 8
            Dispositive Motions heard no later than: from January 25, 2021 to March 26, 2021.
 9   Notwithstanding the provisions of Local Rule 230(b), any motion for summary judgment or
10   motion for summary adjudication of issues will be filed 35 days before the noticed hearing date.
11

12   Dated: September 28, 2020                   PRENTICE|LONG, PC
13

14                                               __________/s/___Margaret Long____________
                                                 MARGARET LONG
15                                               Attorneys for Defendants County of Plumas and
                                                 Gregory Hagwood and April Gott
16

17   Dated: September 28, 2020

18                                               _/S/ Joseph Maloney, authorized 9-28-20_____
                                                 JOSEPH E. MALONEY
19                                               Attorney for Plaintiff
20

21   Dated: September 28, 2020                   ANGELO, KILDAY & KILDUFF

22

23                                               _ /S/ Serana Warner, authorized 9-28-20______
                                                 SERENA M. WARNER
24                                               Attorney for Defendant Compton
25

26

27

28
                                                      2
     Case 2:18-cv-03105-KJM-DB Document 44 Filed 10/06/20 Page 3 of 3

 1

 2                                               ORDER
 3

 4          The court GRANTS the parties’ request to adjust the Amended Scheduling Order, ECF No.
 5   37, dates as follows:
 6              •   Expert Witness Disclosures: from March 12, 2021 to May 12, 2021;
 7              •   Rebuttal Expert Witness Disclosures: from March 26, 2021 to May 26, 2021;
 8              •   Expert Witness Discovery Cutoff: from April 24, 2021 to June 24, 2021; and
 9              •   Dispositive Motions heard no later than: from January 25, 2021 to March 26, 2021.
10          This order resolves ECF No. 43.
11          IT IS SO ORDERED.
12   Dated: October 6, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
